                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 FERNANDO M. IZAGUIRRE,

                Plaintiff,

        v.
                                                            No. 18-cv-965 (DLF)
 HUNTER ALLIED OF MARYLAND, INC.,
 et al.,

                Defendants.


                                 MEMORANDUM OPINION

       Before the Court is Fernando M. Izaguirre’s Motion for Default Judgment, Dkt. 30. For

the reasons that follow, the Court will grant the motion.

I.     BACKGROUND

       Hunter Allied of Maryland, Inc., is a construction company providing services within

Washington, D.C., and Bradford Q. Ott is its president and owner. Am. Compl. ¶¶ 9–14, Dkt. 4.

Izaguirre has worked at Hunter Allied since August 2017 with an hourly rate of $16.00. Id.

¶¶ 24–26.

       Under the Fair Labor Standards Act (“FLSA”), the District of Columbia Payment and

Collection of Wages Law (“DCPCWL”), and the District of Columbia Minimum Wage Revision

Act (“DCMWRA”), “employers” must compensate their “employees” for hours worked in

excess of 40 hours per week at a rate “not less than” one and one-half times the employee’s

regular rate. 29 U.S.C. §§ 207(a)(1)–(2); D.C. Code § 32–1003(c).

       Hunter Allied and Ott are employers as defined by the FLSA and D.C. law. Hunter

Allied is an employer under the FLSA because it employs two or more people who handle goods



                                                 1
that traveled in or were produced for interstate commerce, Am. Compl. ¶ 9, and the annual gross

volume of Hunter Allied’s business has exceeded $500,000, id. ¶ 10. See 29 U.S.C.

§ 203(s)(1)(A)(i)–(ii). Ott is an employer because he is a corporate officer with “operational

control of a corporation’s covered enterprise.” Perez v. C.R. Calderon Constr., Inc., 221 F.

Supp. 3d 115, 143–44 (D.D.C. 2016) (holding corporate officer and corporation jointly and

severally liable under the FLSA for unpaid wages). In determining whether a corporate officer is

an employer, courts look at factors such as whether the individual “(1) had the power to hire and

fire the employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employment

records.” Morrison v. Int’l Programs Consortium, Inc., 253 F.3d 5, 11 (D.C. Cir. 2001) (internal

quotation marks omitted). According to the complaint, Ott is the president and owner of Hunter

Allied; he “maintains custody and control” of Hunter Allied’s business records, and he possesses

“the authority and discretion to fix, adjust, and determine hours worked and amounts paid with

respect to employees at Hunter Allied.” Am. Compl. ¶¶ 14–16. Both Hunter Allied and Ott are

also employers under D.C. law because the D.C. statutes are construed consistently with the

FLSA. Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1, 6 (D.D.C. 2010).

       Izaguirre alleges that Hunter Allied and Ott failed to pay him overtime wages from 2017

through 2018. According to Izaguirre, when his work exceeded 40 hours per week, he would

receive wages equal to his hourly wage rate instead of one and one-half of his hourly rate. Am.

Compl. ¶ 28–30. He alleges that the defendants would sometimes classify these overtime wages




                                                2
as “expense reimbursement” on his paychecks, and sometimes count his overtime hours from

one week toward his regular hours the next week. Id. ¶¶ 32–38, 40–42.

       Izaguirre filed suit on April 24, 2018, Dkt. 3, and has since amended the complaint as a

collective action for overtime wages under the FLSA and as a class action for overtime wages

pursuant to Rule 23 of the Federal Rules of Civil Procedure, the DCPCWL, and the DCMWRA.

Id. ¶ 1. Following personal service of the complaint and the amended complaint upon Ott, the

defendants failed to appear. Izaguirre then moved for an entry of default, Dkt. 10, and the Clerk

entered default against the defendants, Dkt. 11; Dkt. 12. On November 13, 2018, the Court

granted Izaguirre’s Motion to Conditionally Certify a Fair Labor Standards Act Collective

Action. Dkt. 15. The Court later ordered the defendants to produce “a computer-readable list of

all employees who worked as hourly employees of Hunter Allied of Maryland, Inc., since April

24, 2015,” by January 18, 2019. See December 28, 2018 Min. Order. After the defendants failed

to respond, the Court held the defendants in civil contempt on May 29, 2019 for failing to

comply with the Court’s order. See Mem. Op. & Order, Dkt. 24. When the defendants produced

the required records, the Court found that the defendants purged themselves of civil contempt

and ordered the parties to meet and confer to attempt to reach an agreement. See July 15, 2019

Min. Order. Izaguirre now contends that the defendants have resumed ignoring his

communications, see Mot. for Default J. at 5–6, and on August 23, 2019, he moved for a default

judgment against Allied and Ott under Rule 55(b)(2) of the Federal Rules of Civil Procedure.

II.    LEGAL STANDARD

       The Federal Rules of Civil Procedure empower a federal district court to enter a

default judgment against a defendant who fails to defend its case. Fed. R. Civ. P. 55(b)(2);

Keegel v. Key West & Caribbean Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980). While



                                                3
federal policy generally favors resolving disputes on their merits, default judgments are

appropriate “when the adversary process has been halted because of an essentially unresponsive

party.” Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005) (quotation marks omitted).

       Obtaining a default judgment is a two-step process. First, the plaintiff must request that

the Clerk of Court enter default against a party who has failed to plead or otherwise defend. Fed.

R. Civ. P. 55(a). The Clerk’s default entry establishes the defaulting defendant’s liability for the

well-pleaded allegations of the complaint. Boland v. Providence Constr. Corp., 304 F.R.D. 31,

35 (D.D.C. 2014). Second, if the plaintiff’s claim is not for a “sum certain,” the plaintiff must

apply to the court for a default judgment. Fed. R. Civ. P. 55(b). At that point, the plaintiff “must

prove his entitlement to the relief requested using detailed affidavits or documentary evidence on

which the court may rely.” Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d 99, 103

(D.D.C. 2015) (internal quotation marks and alterations omitted).

       When ruling on a motion for default judgment, a court “is required to make an

independent determination of the sum to be awarded.” Fanning v. Permanent Sol. Indus., Inc.,

257 F.R.D. 4, 7 (D.D.C. 2009) (quotation marks omitted). In that inquiry, the court has

“considerable latitude.” Ventura, 134 F. Supp. 3d at 103 (quotation marks omitted). The court

may conduct a hearing to determine damages, Fed. R. Civ. P. 55(b)(2), but the court is not

required to do so “as long as it ensures that there is a basis for the damages specified in the

default judgment,” Ventura, 134 F. Supp. 3d at 103 (quotation marks and alterations omitted).

III.   ANALYSIS

       Due to the Clerk’s default entry in this case, Hunter Allied and Ott are deemed liable for

the well-pleaded allegations in the complaint. Providence Constr., 304 F.R.D. at 35. Those

allegations establish that defendants violated the FLSA, the DCPCWL, and the DCMWRA when



                                                  4
they failed to pay Izaguirre overtime compensation by both counting these hours as “expense

reimbursement[s]” and shifting them to subsequent weeks. Am. Compl. ¶ 31–43. With liability

established, the Court must independently determine the amount owed by the defendants to the

plaintiff.

        As “employers,” Hunter Allied and Ott are obliged to pay Izaguirre for time and a half

for the hours he worked in excess of 40 hours per week. See 9 U.S.C. § 207(a); D.C. Code § 32–

1003(c). Izaguirre seeks to recover the amount owed. In support of his motion for default

judgment, Izaguirre has submitted (1) pay stubs relevant to the overtime hours at issue, Pl.’s

Mot. Ex. 1, Dkt. 30-1; id. Ex. 2, Dkt. 30-2; and (2) a chart totaling the amount that should have

been paid to Izaguirre as overtime wages as well as liquidated damages, id. Ex. 3, Dkt. 30-3.

Izaguirre asserts that he was wrongfully paid $240.00 in 2017 and $192.00 in 2018 as “expense

reimbursement[s],” for a total of $432. See Pl.’s Mot. at 6; id. Exs. 1–2. Dividing this number

by his regular wage rate, $16.00, reveals that he worked 27 overtime hours that were noted as

expense reimbursements. Id. at 6. He also claims that for the pay period from March 11, 2018

to March 17, 2018, four overtime hours were removed and shifted to the following pay period of

March 18, 2018 to March 24, 2018. Id. In total, he estimates he worked 31 overtime hours. Id.

at 6–7. He asserts that he is owed an additional $8.00 per hour in overtime pay (equivalent to

50% of $16.00, his straight wage pay), and multiplying the $8.00 by the 31 hours yields $248.00

in total overtime pay owed to him. Id. at 7.

        The FLSA and the D.C. wage laws also entitle Izaguirre to recover liquidated damages

along with his unpaid compensation. A plaintiff can recover liquidated damages equal to the

amount of unpaid wages under the FLSA, see 29 U.S.C. § 216(b), and equal to “treble the

amount of unpaid wages” under the D.C. laws, see D.C. Code §§ 32–1012; 32–1303. Since D.C.



                                                 5
law is more generous than FLSA, the Court will assess damages under D.C. law. See Ventura,

134 F. Supp. 3d at 104 (finding the plaintiff should be awarded treble damages when violations

of FLSA and D.C. law are alleged). Therefore, Izaguirre shall be awarded $744.00 as liquidated

damages.

       In sum, the declarations and their accompanying exhibits establish that Hunter Allied

owes the following amounts totaling $992.00:

       •   $248.00 for unpaid overtime wages, and

       •   $744.00 for liquidated damages.

       Therefore, pursuant to FLSA 29 U.S.C. § 216(b) and D.C. Code §§ 32–1012; 32–1303,

the Court concludes that the Izaguirre is entitled to a monetary judgment of $992.00.

                                        CONCLUSION

       For the foregoing reasons, the Court grants Plaintiff’s Motion for Default Judgment. A

separate order consistent with this decision accompanies this memorandum opinion.




                                                            ________________________
                                                            DABNEY L. FRIEDRICH
                                                            United States District Judge
October 30, 2019




                                                6
